DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
 Response to Amendment
	Applicant’s amendments of claims 1, 4, and 6 are acknowledged by the Examiner. 
	Applicant’s cancelation of claims 2, 3, 5, and 12-20 is acknowledged by the Examiner. 
	Currently claims 1, 4, and 6-11 are currently pending in the application.
Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive.  
With respect to Applicant’s arguments regarding claim 1 that the references of Hisateru and Ferry do not disclose the newly amended features of claim 1 either singly or in combination, Examiner respectfully disagrees. Examiner asserts that the reference of Ferry does disclose the newly amended claim limitation of “said upper transverse member being oriented below a portion of said hammock”. As seen in figures 1 and 2 of Ferry and described in lns 29-50, the elastic, flexible fabric B (and the hammock formed by said fabric) is applied to cover the analogous upper transverse member (upper a’), and the two side risers (left and right a’) and therefore due to this covering, creates an orientation wherein the upper transverse member is oriented “below” a portion of said hammock and thus a combination of Hisateru to include the hammock as taught by Ferry discloses the newly amended claim limitations as will be discussed further in detail below. 
	Examiner respectfully disagrees with Applicant’s arguments with respect to the dependent claims which depend from claim 1 and their allowability due to the newly amended limitations for the aforementioned reason.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hisateru (JP 2015132034 A, machine translation previously of record) in view of Ferry (US 357,915).
In regards to claim 1, Hisateru discloses a neck support apparatus (1; see [0015]; see figure 1) for supporting the neck of a wearer (see figures 3 and 4), said apparatus (1) comprising: 
a frame (10; see [0001]; see figure 1), said frame (10) comprising; 
a pair of risers (left and right 13; see [0019]; see figure 1) separated by a distance (14; see [0019]; see figure 1), each riser (left and right 13) having a lower end (lower end of left and right 13 adjacent 12; see figures 1 and 2) and an upper end (upper ends of left and right 13 attached to 11; see figure 1 and 2); 
a harness (20; see [0025]; see figure 1) for wearing said apparatus (1), said harness being attached to said frame (10; see figure 1 that 20 is attached to 10); 
a lower transverse member (12; see [0016]; see figure 1) extending between said lower ends of said risers (left and right 13; see figures 1 and 2); 
an upper transverse member (11; see [0016]; see figures 1 and 2) extending between said upper ends of said risers (left and right 13; see figures 1 and 2)
wherein the frame (10) is worn on a wearer's back (see figures 3 and 4).
Hisateru does not disclose a panel of flexible material spanning between said risers and forming a hammock, said upper transverse member oriented below a portion of said hammock, and said hammock being configured to support a wearer's head and neck above said upper transverse member when the wearer's torso is upright and the wearer's head is laid back to look up.
However, Ferry discloses an analogous neck support apparatus (support as seen in figure 1 and 2; see [Col 1 ln 1-9]) for supporting the neck of a wearer (see figure 2 that the support, supports a user’s head and neck), and an analogous frame (A; see [Col 1 ln 29-50]; see figure 1) comprising analogous pair of risers (see annotated figure 1 below) and an analogous upper transverse member (see annotated figure 1 below); wherein the support apparatus (support) comprises a panel of flexible material (B; see [Col 1 ln 29-50]; see figure 1) spanning between said risers (see figure 1) and forming a hammock (see figure 1 that B spans between the risers similar to Applicant’s own invention (see figures 1 and 14) and is therefore construed to form a hammock) said upper transverse member (upper member as indicated in annotated figure 1 below) oriented below a portion of said hammock (see [lns 29-50] in reference to the elastic, flexible fabric B (and the hammock formed by said fabric) is applied to cover the analogous upper transverse member (upper a’), and the two side risers (left and right a’); thus, due to B covering all portions of A’, creates an orientation wherein the analogous upper transverse member is oriented “below” a portion of said hammock for the purpose of providing a comfortable support for the user’s head while the device is in use (see [Col 1 ln 35-45]).

    PNG
    media_image1.png
    315
    468
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the frame as disclosed by Hisateru and to have added the panel of flexible material spanning between the risers of the frame as taught by Ferry in order to have provided an improved frame that would add the benefit of providing a comfortable support for the user’s head while the device is in use (see [Col 1 ln 35-45]) thus increasing the support and comfort provided by the Head support apparatus. 
Hisateru as now modified by Ferry does not explicitly disclose the hammock being configured to support a wearer's head and neck above said upper transverse member when the wearer's torso is upright and the wearer's head is laid back to look up.
However, a person of ordinary skill would recognize that the frame supporting a wearer’s head and neck when the wearer’s torso is upright and the wearer’s head is laid back to look up as specifically disclosed by Hisateru (see Hisateru figures 3 and 4), and the addition of the panel of  flexible material spanning over the frame as taught by Hisateru as now modified by Ferry (see discussion above for teaching) would form a hammock above the upper transverse member of Hisateru member due to the concave shape of the upper transverse member (see Hisateru [0018]; see figure 2 of Hisateru) wherein said flexible material applied over the frame of Hisateru would be suspended over the concave portion of the upper transverse member, between the two higher end portions of the upper transverse member, forming a hammock. Said hammock would also similarly support the wearer’s head and neck, specifically above the upper transverse member, due to the orientation of the device and the hammock of the device wherein the user’s head, neck, and hammock are above the upper transverse member (as evidenced by Hisateru figures 3 and 4 where it can be seen that the upper transverse member, 11, supports a user’s head and neck above the upper transverse member, thus the addition of the flexible material which forms a hammock would also provide support to the user’s head and neck), when the wearer's torso is upright and the wearer's head is laid back to look up. Thus, the claimed limitations are met by the disclosure of Hisateru as now modified by Ferry as discussed.
In regards to claim 4, Hisateru as now modified by Ferry discloses the invention as discussed above.
Hisateru as now modified by Ferry further discloses wherein: said neck support apparatus (1) comprises a sleeve of flexible material enveloping (see figures 1 and 2 of Ferry that B is a sleeve (as evidenced by the disclosure of Ferry [Col 1 ln 40-45] teaching B which envelops a’) said frame (10 of Hisateru) and comprising said panel of flexible material (B as taught by Ferry).
In regards to claim 6, Hisateru as now modified by Ferry discloses the invention as discussed above.
Hisateru as now modified by Ferry further discloses said panel of flexible material (B as taught by Ferry) comprises a perimeter (outer portion of B around a’; see figure 1 of Ferry), said panel of flexible material (B) being attached around its perimeter (outer portion of B around a’) to said frame (10 of Hisateru; see figure 1 of Ferry that B comprises said perimeter attached to the frame, as such Hisateru as now modified by Ferry would be assembled similarly wherein a perimeter of B as taught by Ferry would be attached to said frame (10) of Hisateru).
In regards to claim 7, Hisateru as now modified by Ferry discloses the invention as discussed above.
Hisateru further discloses wherein: said harness (20) comprises at least one end (21; see [0020]; see figure 1); said at least one end (21) of said harness (20) having a connector (22; see [0022]; see figure 1). 
In regards to claim 8, Hisateru as now modified by Ferry discloses the invention as discussed above.
Hisateru further discloses wherein: said connector (22) is a clamp (22 sandwiches a belt worn by the user fixing the device to the belt (see [0022]); this sandwiching action is construed to be clamping due to 22 holding the belt main body 21 to the user’s belt; this action is further evidenced to be “clamping” based on the definition of clamping: “a device, usually of some rigid material, for strengthening or supporting objects or fastening them together.” (see https://www.dictionary.com/browse/clamp). 
In regards to claim 9, Hisateru as now modified by Ferry discloses the invention as discussed above.
Hisateru further discloses wherein: said harness (20) comprises a strap (see figure 1 that 20 is formed of and therefore comprises a strap) having two ends (ends of 20 comprising left and right 21; see [0020]; see figure 1), each end (left and right 21) of said strap (strap of 20) having a connector (22; see [0022]; see figure 1), said strap (strap of 20) being attached to said frame (10; see figure 1 and 2) intermediate of said two ends (left and right 21) of said strap (strap of 20).
In regards to claim 10, Hisateru as now modified by Ferry discloses the invention as discussed above.
Hisateru further discloses wherein: said harness (20) comprises two straps (21; see [0020]; see figure 1);each strap (21) having a fixed end (end fixed to 20 via 25; see figure 1) and a free end (see figure 1 that the ends of 21 are initially not connected to anything and are therefore construed to be “free”), said fixed end (end fixed to 20 via 25) of each strap (21) being attached to said frame (10; 21 is indirectly fixed to 10 via 20) and said free end (21) of each strap having a connector (22; see [0022]; see figure 1). 
In regards to claim 11, Hisateru as now modified by Ferry discloses the invention as discussed above.
Hisateru as now modified by Ferry further discloses wherein; said panel of flexible material (B of Ferry) comprises a perimeter (outer portion of B around a’; see figure 1 of Ferry), said perimeter (outer portion of B around a’) having a first edge (see Ferry annotated figure 1 below) and a second edge (see Ferry annotated figure 1 below) opposite said first edge, said panel of flexible material (B of Ferry) being attached to one of said risers (see annotated figure 1 of Ferry above) along said first edge (see annotated figure 1 below that the indicated first edge is attached to one of the said risers) and said panel of flexible material (B) being attached to the other of said risers (see annotated figure 1 of Ferry above) along said second edge (see annotated figure 1 below that the indicated second edge is attached to the other one of the said risers), the balance (unattached portion of B) of said perimeter of said panel (B) being unattached to said frame (A; see figure 1 of Ferry that the unattached portion of B is not attached to A).

    PNG
    media_image2.png
    350
    464
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Deetsch (US 2008/0271249 A1) discloses an analogous head support apparatus (2; see [0025]; see figure 1) comprising an analogous harness (4 and 8 form a harness for attaching to a user; see [0026]; see figure 1) for the analogous purpose of supporting a user’s head while they look up (see figure 2).
Zapletal (US 6,135,973) discloses an analogous head support apparatus (10; see [Col 3 ln 52-63]; see figure 1) comprising an analogous harness (20 forms a harness for attaching to a user; see [Col 3 ln 52-63]; see figure 1 and 2a) wherein the neck support is curved very similar to applicant’s own figures (see figure 6 and 2a-c).
Starnes et al. (US 5,551,081) discloses an analogous head support apparatus (2; see [Col 2 ln 23-31]; see figure 1) comprising an analogous harness (3 forms a harness for attaching to a user; see [Col 2 ln 23-31]; see figure 2) wherein the neck support (2) is curved very similar to applicant’s own figures (see figure 2).
Marchetto (US 2008/0251084 A1) discloses an analogous head support apparatus (10; see [0027]; see figure 1) comprising an analogous harness (20 forms a harness for attaching to a user; see [0029]; see figure 2a-c) wherein the neck support (12) is curved very similar to applicant’s own figures (see figure 2a-c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A MILLER/Examiner, Art Unit 3786                                                                                                                                                                                                        


/ERIN DEERY/Primary Examiner, Art Unit 3754